Exhibit 21.1 Subsidiaries of the Registrant Each of the following companies is a direct or indirect subsidiary of Lenco Mobile Inc.: Subsidiary Name Jurisdiction of Incorporation Lenco International Ltd. British Virgin Islands Lenco Mobile USA Inc. Nevada Lenco Technology Group Ltd. British Virgin Islands Lenco Mobile UK Ltd. United Kingdom Capital Supreme (Pty) Ltd., dba Multimedia Solutions South African Lenco Mobile Singapore Pte Ltd. Singapore iLoop Mobile Inc Delaware Following is an organizational chart that shows the organization of Lenco Mobile Inc. and its subsidiaries:
